STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 15, 2018
              Plaintiff-Appellee,

v                                                                  No. 340938
                                                                   Tuscola Circuit Court
ROY JOHN KLINESMITH,                                               LC No. 16-013834-FH

              Defendant-Appellant.


Before: M. J. KELLY, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

        In June 2017, defendant pleaded no contest to operating while intoxicated (OWI), third
offense, MCL 257.625(1) and MCL 257.625(9)(c), and to possession of less than 25 grams of a
controlled substance (cocaine), MCL 333.7403(2)(a)(v). The trial court sentenced defendant as a
fourth habitual offender, MCL 769.12, to 5 years’ probation and 300 days in jail, with 90 days to
be served immediately and the remaining time deferred. The trial court entered an order of
probation requiring defendant to register as a sex offender pursuant to the Sex Offenders
Registration Act (SORA), MCL 28.721 et seq. Defendant objected to registering under SORA
on the grounds that it was an unconstitutional ex post facto law. The trial court rejected
defendant’s objection, relying on People v Tucker, 312 Mich. App. 645, 653; 879 NW2d 906
(2015), lv gtd 911 NW2d 466 (Mich 2018). Defendant appeals by delayed leave granted.1 We
affirm.

       In 1983, defendant was convicted of attempted criminal sexual conduct. He was
sentenced to four years in prison, and he served two years before being released on parole.
SORA was enacted in 1994 and took effect on October 1, 1995. 1994 PA 295; Tucker, 312 Mich
App at 655. SORA was amended in 2011, 2011 PA 17, to include a “recapture” provision,
Tucker, 312 Mich. App. at 649-650, which requires SORA registration for “[a]n individual who
was previously convicted of a listed offense for which he or she was not required to register
under this act, but who is convicted of any other felony on or after July 1, 2011.” MCL



1
  People v Klinesmith, unpublished order of the Court of Appeals, issued January 24, 2018
(Docket No. 340938).


                                               -1-
28.723(1)(e). Accordingly, following his 2017 felony convictions, see MCL 257.625(9)(c) and
MCL 333.7403(2)(a)(v), defendant was required to register as a sex offender.

       Defendant argued that his required registration under SORA, “for an offense that
occurred more than thirty years ago,” amounted to an unconstitutional ex post facto punishment.
Defendant relied on Does #1—5 v Snyder, 834 F3d 696 (CA 6, 2016), which held that SORA’s
requirements constitute a punishment. In rejecting defendant’s argument, the trial court relied on
our holding in Tucker, 312 Mich. App. at 653, that “ ‘the recapture provision found in MCL
28.723(1)(e) does not violate the Ex Post Facto Clauses of the state and federal constitutions.’ ”

        We review constitutional issues de novo. People v Dipiazza, 286 Mich. App. 137, 144;
778 NW2d 264 (2009). On appeal, defendant maintains that his registration under SORA
violates the Ex Post Facto Clauses of the United States and Michigan Constitutions. As
defendant acknowledges, this Court held in Tucker that MCL 28.723(1)(e) does not constitute an
ex post facto law. Tucker is binding precedent that we must apply, MCR 7.215(J)(1), and that
status is unaffected by the Supreme Court’s grant of leave, MCR 7.215(C)(2). Further, Does #1-
5, 834 F3d 696, does not warrant the issuance of a conflict opinion. See MCR 7.215(J)(2).

        Statutes are presumed to be constitutional and are construed as such “unless their
unconstitutionality is readily apparent.” People v Vandenberg, 307 Mich. App. 57, 62; 859 NW2d
229 (2014). “The party challenging a statute’s constitutionality bears the burden of proving its
invalidity.” Id. The United States and Michigan Constitutions prohibit the enactment of an ex
post facto law. US Const, art I, § 9; Const 1963, art 1, § 10. “The Ex Post Facto Clauses of the
United States and Michigan Constitutions bar the retroactive application of a law if the law: (1)
punishes an act that was innocent when the act was committed; (2) makes an act a more serious
criminal offense; (3) increases the punishment for a crime; or (4) allows the prosecution to
convict on less evidence.” People v Earl, 495 Mich. 33, 37; 845 NW2d 721 (2014) (emphasis
added).

        This Court determined that it was the third category at issue in Tucker, which presented
the same issue that defendant raises in this appeal. Tucker, 312 Mich. App. at 651. The Tucker
defendant was required to register under SORA under MCL 28.723(1)(e) based on a felony
conviction in 2013. Id. at 650. He argued that this requirement increased the punishment for his
pre-SORA criminal sexual conduct conviction. Id. at 652. This Court disagreed, likening MCL
28.723(1)(e) to “recidivist statutes” in which the added punishment pertains to the subsequent,
rather than the prior, conviction. Id. at 652-653. In other words, this Court determined that
MCL 28.723(1)(e) did not apply retroactively to past crimes; rather, it imposed “new legal
consequences” to felonies committed after July 1, 2011. Id. at 653.

        As stated, Tucker is binding precedent that we must apply. MCR 7.215(J)(1).
Accordingly, we reject defendant’s ex post facto challenge for the reasons stated in Tucker.
Further, we disagree with defendant that Does #1-5, 834 F3d 696, shows that Tucker was
wrongly decided. Not one of the five plaintiffs in Does #1-5 was required to register under
SORA by virtue of MCL 28.723(1)(e). See John Does 1-4 v Snyder, 932 F Supp 2d 803, 807-
808 (ED Mich, 2013), rev’d sub nom Does #1-5, 834 F3d 696. Accordingly, the Sixth Circuit
did not address the recapture provision or the argument that the provision is akin to a recidivist
statute and therefore does not violate the ex post facto prohibition. In short, Does #1-5 does not

                                               -2-
provide a basis for disagreeing with Tucker. See MCR 7.215(J)(2). Moreover, we are not bound
by the Sixth Circuit’s construction of federal law. See Abela v Gen Motors Corp, 469 Mich. 603,
606; 677 NW2d 325 (2004).

       Affirmed.



                                                         /s/ Michael J. Kelly
                                                         /s/ David H. Sawyer
                                                         /s/ Jane E. Markey




                                             -3-